—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 26, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
On its own motion, the Unemployment Insurance Appeal Board reconsidered claimant’s case for the limited purpose of determining if there had been compliance with the procedural requirements set forth in the consent judgment in Municipal Labor Comm. v Sitkin (79 Civ 5899, 1983 WL 44294). The Board concluded that no procedural violations had occurred and, accordingly, it adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits because she voluntarily left her employment without good cause. On this appeal, claimant fails to set forth any procedural errors. We, therefore, find that the Board properly concluded that there were no procedural violations and, accordingly, its decision must be upheld.
Cardona, P. J., Mercure, Crew III, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.